Citation Nr: 1436439	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right heel disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision, by the Columbia, South Carolina, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a right knee disorder, service connection for a left knee disorder, and service connection for a right heel impairment.  He perfected a timely appeal to that decision.  

In June 2012, the Board remanded the case for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in December 2012.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated July 30, 2014, has been associated with his paperless claims file.  


FINDINGS OF FACT

1. A chronic right knee disorder did not manifest during service and is not attributable to service.  Arthritis was not shown within the initial post-service year.  

2.  A left knee disorder, including degenerative joint disease, was not present until many years after separation from service, and is not shown to be related to any incident during service.  

3.  The Veteran does not have a right heel disability that is attributable to his military service.  

CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  

2.  A left knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  

3.  The Veteran does not have a right heel disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 54 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   

In this case, VA satisfied its duty to notify by means of a letter dated in November 2007 from the RO to the Veteran, which was issued prior to the RO decision in June 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims decided herein and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Medical opinion evidence with respect to each issue has been obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions are adequate in that they were based on a review of the record, applicable medical principles, and the Veteran's history.  They included an explanation for the reviewer's conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The enlistment examination, dated in August 1969, was negative for complaints or findings of right knee or right heel pain.  In January 1970, the Veteran was seen for complaints of pain on the right side and right knee.  The findings were compatible with muscle strain of the right extremity, oblique and hamstring strain, right thigh, both mild.  On October 17, 1973, the Veteran was seen with complaints of pain in the right heel.  No trauma was reported.  It was noted that he tends bar and his work requires constant standing.  He was seen two days later, complaining of worsened pain in the right heel.  Examination was within normal limits except for tenderness of the heel and lateral aspect of the foot.  The impression was heel pain, of questionable etiology.  The separation examination, conducted in November 1973, was negative for complaints of heel or knee pain; clinical examination of the lower extremities was normal.  

The Veteran's application for service connection (VA Form 21-526) was received in November 2007.  Submitted in support of the Veteran's claim were treatment records from the Medical Center of Easly dated from November 1997 through October 2007.  These records show that the Veteran received clinical attention and treatment for bilateral leg pain.  In November 1997, the Veteran was seen for complaints of gout pain; it was noted that he was having some swelling in the right knee and foot.  The Veteran agreed that this could be related to the job.  The assessment was gout.  In July 1998, the Veteran presented with complaints of pain and swelling of the right knee; he did not recall any history of trauma.  It was noted that the Veteran had a longstanding history of gout for which he was taking medication.  The assessment was right knee pain with history of gout.  The Veteran was seen in March 1999 with complaints of left knee pain.  It was noted that he had not had any history of fall or trauma; however, he does have a longstanding history of gout for which he was currently taking medication.  The assessment was gout.  In April 1999, it was noted that the Veteran was involved in an auto accident.  In December 1999, the Veteran was diagnosed with tendonitis of the right knee.  He was next seen in October 2000 with complaints of right foot gout.  A clinic note, dated in September 2006, indicates that the Veteran presented with a multitude of concerns, chief among them has been gouty arthritis.  It was noted that he had been on chronic steroids for the past two to three years for gouty arthritis.  The assessment was history of gouty arthritis.  

Received in December 2007 were treatment reports from Piedmont Arthritis Clinic, dated from April 2007 through October 2007, reflecting ongoing treatment for joint pain, diagnosed as polyarticular gout, and osteoarthritis.  

The Veteran was afforded a VA examination in June 2012.  The Veteran reported twisting his left knee in service; he had acute onset of pain and swelling; he stated that he subsequently developed right knee pain over time after injuring the left knee.  The Veteran indicated that, also because of strenuous military related exercises and activities, he had progressive left knee pain in the service.  Apparently, his diagnosis was tendonitis and his treatment was nonoperative.  The Veteran also reported that, because of strenuous military related exercises and activities, he developed gradual right foot and heel pain over time; he subsequently experienced acute worsening while in the service as well.  His treatment was again nonoperative.  More recently, he has been told of osteoarthritis and he has been diagnosed with gout.  He denied acute monoarthritis symptoms like gout while in the service.  There was no knee or right foot pain present before entering the service and there have been no significant injuries to those regions of his body since military discharge.  The Veteran complained of bilateral knee pain and right foot pain present on a daily basis. . He reported stiffness in the knees and the right heel region; and, he has problems standing for any length of time.  There was occasional swelling, locking and instability.  

Following an examination of the lower extremities, the pertinent diagnoses were degenerative joint disease of the bilateral knees, and degenerative joint disease of the right foot with calcaneal spur and plantar fasciitis.  The examiner stated that it is less likely than not that the Veteran's bilateral knee condition or right foot condition is service-connected.  The examiner explained that there are no signs of the development of degenerative arthritis while in the service.  The examiner noted that the Veteran had an isolated complaint of right heel pain and foot pain in October 1973; however, there were no signs of chronicity while in the service.  The examiner stated that it appears that his complaints currently are predominantly degenerative in nature and he has been discharged from the service for over 35 years and he believed that the majority of the degenerative process has occurred well after military discharge and unrelated to him having previously been in the service, and that there is no objective data to support a contrary opinion.  

Received in August 2012 were private treatment reports from Piedmont Arthritis Clinic, dated from October 2010 to April 2012.  These records show that the Veteran received follow up evaluation and treatment for complaints of joint pain.  The Veteran was diagnosed with gouty arthropathy and osteoarthritis of the knee.  

III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Right knee disorder.

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board acknowledges that the STRs indicate that the Veteran was seen in January 1970 for complaints of right knee pain; he was diagnosed with muscle strain.  However, no right knee disorder was reported at the time of the Veteran's discharge examination in November 1973; clinical evaluation of the lower extremities was normal.  The first clinical suggestion of the possible onset of a chronic right knee disorder is in July 1998, more than 24 years after service separation.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  In addition, there is no evidence that any arthritis of the right knee was manifested during the one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  

Moreover, the competent evidence of record has not attributed the Veteran's right knee disorder to his period of military service.  The Veteran's post-service records are silent as to a right knee disorder until November 1997.  Significantly, following a VA examination in June 2012, the VA examiner reported a diagnosis of degenerative joint disease of the right knee.  He noted that the Veteran had an isolated complaint in service and there are no signs of chronicity while in the service.  The examiner stated that it appears that his complaints currently are predominantly degenerative in nature and he has been discharged from the service for over 35 years and he believed that the majority of the degenerative process has occurred well after military discharge and unrelated to him having previously been in the service, and that there is no objective data to support a contrary opinion.  The VA examiner opined that it is less likely than not that his right knee condition is related to service.  

Although the Veteran attributes his right knee disorder to service, the Board may discount lay evidence when appropriate.  While the Veteran can attest to factual matters of which she has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the right knee disorder.  While the evidence of record shows that the Veteran has a right knee disorder the Board finds that the more convincing evidence shows that his disability is not attributable to military service.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disorder.  Put simply, the evidence does not establish that the Veteran had a chronic right knee disorder during active service or that a current right knee disorder is otherwise related to active service. Service connection for a right knee disorder is denied.  

B.  Left knee disorder.

After review of the evidentiary record, the Board finds that service connection is not warranted for a left knee disorder.  Significantly, the STRs are completely silent with respect to any left knee disorder.  The first clinical suggestion of the possible onset of a chronic left knee disorder is in March 1999, approximately 25 years after service separation. (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).)  

Moreover, the competent evidence of record has not attributed the Veteran's left knee disorder to his period of military service.  Following the June 2012 VA examination, the VA examiner stated that it appears that his complaints currently are predominantly degenerative in nature and he has been discharged from the service for over 35 years and he believed that the majority of the degenerative process has occurred well after military discharge and unrelated to him having previously been in the service, and that there is no objective data to support a contrary opinion.  The VA examiner opined that it is less likely than not that his left knee condition is related to service.  


As for the Veteran's statements relating his current left knee disorder to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to say he experienced left knee symptoms since service, only a qualified expert is competent to say that the symptoms are attributable to what happened in service.  

As the most probative evidence of record clearly indicates that the Veteran did not incur a chronic left knee disorder in service, the claim of entitlement to service connection for a left knee disorder is denied.  The preponderance of the evidence is against the claim.  

C.  Right heel condition.

After review of the evidentiary record, the Board finds that service connection is not warranted for a right heel disability.  Significantly, while the service treatment records reflect complaints of pain in the right heel in October 1973, with a diagnosis of heel pain, the remainder of the service treatment records is completely silent with respect to any complaints or diagnosis of a left heel condition.  In fact, at the time of his separation examination in November 1973, clinical evaluation of the feet was normal and the Veteran denied having any foot problems at that time.  The first post-service clinical documentation of the onset of right foot symptoms was in November 1997, more than 23 years after service separation.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board finds that there is no persuasive evidence demonstrating a relationship between a currently diagnosed right heel condition and service.  Rather, following the June 2012 VA examination, the examiner reviewed the records, examined the Veteran, and offered his opinion that the Veteran's current right heel condition was less likely than not related to service.  The examiner noted that the Veteran had an isolated complaint of right heel pain and foot pain in October 1973; however, there were no signs of chronicity while in the service.  The examiner stated that it appears that his complaints currently are predominantly degenerative in nature and he has been discharged from the service for over 35 years and he believed that the majority of the degenerative process has occurred well after military discharge and unrelated to him having previously been in the service, and that there is no objective data to support a contrary opinion.  The Veteran has not submitted any evidence of a nexus to service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson, is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of diagnosed chronic disability until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current right heel disability is not the result of disease or injury incurred in or aggravated by service--there is no evidence of a nexus between the post-service diagnosis and active service.  As such, the Veteran's claim for service connection for a right heel disability must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right heel disorder is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


